Citation Nr: 1542089	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO. 11-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for right knee instability due to chondromalacia and osteochondral fragments.

2. Entitlement to an initial compensable evaluation for status post fracture and surgery, left hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to January 1987 and from March 1989 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In an April 10, 2013, letter the Veteran requested a hearing before a member of the Board. 

Pursuant to 38 C.F.R. § 3.103(c)(2014), upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim. As the RO schedules hearings, a remand of this matter to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a video conference hearing or a travel board hearing, whichever is able to be scheduled sooner. The RO should notify the appellant and his representative of the date and time of the hearing. After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




